DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/804,506 (now PAT 10,504,177), which has PRO 62/028,447 filed on 07/24/2014.
	
Status of Claims
	Claims 1-24 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7, 9, 10, 12, 13, 15, 17, 18, 20, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley et al. (Pub. No.: US 2015/0262299), in view of Cushing (Patent No.: US 7,430,533).
 	As per claim 1, 9, and 17, Crowley teaches a system for automatically correcting electronic order imbalances with a single electronic transaction, the system comprising:
an electronic crossing platform comprising one or more computer devices, a special-purpose processing component, an order management module, an order imbalance module and an order execution module (see paragraph 0009-0012 and 0033; Examiner interprets the recited modules here as software running on the computer devices; Examiner also points out that the specification does not disclose the structure of the special-purpose processing component; paragraph 0009 of Crowley teaches an electronic exchange server, which can be interpreted as a special-purpose processing computer),
the special-purpose processing component configured to execute computer-readable instructions that cause the electronic crossing platform to receive orders during a first time period by:
accepting, by the order management module over a communication network, data comprising any of trade orders, modifications, and cancelations (see paragraph 0016 and 0030, “The exemplary system may then receive the submission of the one or more buy orders and one or more sell orders during the specified or predetermined time period”; Examiner notes, the claim language recites “data comprising any of trade orders, modifications, and cancelations”, which only requires one of the three, and prior art certainly teaches accepting data related to trade orders);
identifying, by the order imbalance module, an order imbalance amongst the received data (see abstract and paragraph 0016-0017, “compare and pair at least one of the one or more buyer orders with at least one of the one or more sell orders…then determine an imbalance in the buy and sell order pairs”); and
accepting, by the order management module over the communication network, additional data comprising any of offsetting trader orders, offsetting modifications, and offsetting cancelations (see paragraph 0004, 0016-0017, and 0030; Examiner notes, the claim language recites “data comprising any of trade orders, modifications, and cancelations”, which only requires one of the three, and prior art certainly teaches accepting data related to trade orders);
applying, by the order imbalance module, the additional data to the received data to at least partially offset the imbalance (see paragraph 0004, 0016-0017, and 0030);
identifying, by the order imbalance module, a remaining imbalance after the additional data is applied to the received data (see paragraph 0004, 0016-0017, and 0030).
Examiner notes however, Crowley does not explicitly teach the computer-readable instructions further causing the electronic crossing platform to eliminate non-pairable orders during a second time period by: accepting, by the order management module over the communication network, further data comprising any of final trade orders, final modifications, and final cancelations that collectively fully offset the remaining imbalance, and rejecting, by the order management module, any of the final trade orders, final modifications, and final cancelations that do not contribute to the full offset of the remaining balance, such that only pairable trader orders remain in the electronic portfolio of data; and the computer-readable instructions further causing the electronic crossing platform to process only the pairable trade orders of the electronic portfolio of data.
	Cushing teaches the computer-readable instructions further causing the electronic crossing platform to eliminate non-pairable orders during a second time period by (see column 7 line 27 through column 8 line 7, Cushing teaches a two stage trading, where the two stages are analogous to the two periods in the present amended claims):
accepting, by the order management module over the communication network, further data comprising any of final trade orders, final modifications, and final cancelations that collectively fully offset the remaining imbalance, and rejecting, by the order management module, any of the final trade orders, final modifications, and final cancelations that do not contribute to the full offset of the remaining balance, such that only pairable trader orders remain in the electronic portfolio of data; and the computer-readable instructions further causing the electronic crossing platform to process only the pairable trade orders of the electronic portfolio of data (see column 7 line 52 through column 8 line 58, “New orders will not be accepted automatically during this stage as they were in the first stage.  Such second stage orders will be accepted only to the extent that they offset a published net order imbalance”; “If the new order was received during the second stage 102b, the system then screens the order at 104 and 106 to determine if it would offset a current net order imbalance, and if the price is at least as aggressive as the current indicated price.  If the new order satisfies both criteria, then the new order still would be entered into the order book 103 as shown by paths 104a and 106a in the figure.  If the new order fails to meter either of these criteria 104 and 106, the order is rejected as late and not entered into the limit order book 105 as shown by paths 104b and 106b”; Examiner notes, the claim language recites “data comprising any of trade orders, modifications, and cancelations”, which only requires one of the three, and prior art certainly teaches accepting data related to trade orders).
Cushing teaches “qualified participants who have submitted to an order will not be allowed to cancel, reduce the quantity of, or make the prices less aggressive than previously placed orders within a specified time window (the ‘order entry cut-off window’)” in second stage, in order to limit gaming incentive (see col 7 and col 8).  Here, the decision to restrict cancellation/modification in second stage is a business decision to discourage certain user behavior.  It is not a system deficiency that causes the prior art being unable to enter cancellation/modification. The present amended limitation is merely an obvious variant of Cushing, where “gaming incentive” is not considered. Moreover, Cushing also teaches in the same paragraph, “Modified orders seeking to increase quantity or make the price more aggressive are treated like a new order having the attributes of the order as modified” and “Now orders will not be accepted automatically during this stage as they were in the first stage.  Such second stage orders will be accepted only to the extent that they offset a published net order imbalance”.  In other words, Cushing does allow certain order modification to be entered, as long as they are working towards the goal of offsetting the net order imbalance and are not attempting the game the system.  Even though Cushing does not explicitly teach accepting order modification in second stage, it provides a work-around by treating eligible order modification as a new order having the attributes of the order as modified).  Using the same work-around, one skilled in the art would know that even cancellation order is possible.  Furthermore, the amended claim limitation, “accepting, by the order management module, over the communicating network, further data comprising any of final trade orders, final modifications, and final cancellations that collectively fully offset the remaining imbalance” still reads on Cushing, because the amended claim language allows the trader order to be any of trade orders, modifications, and cancellations.  Cushing teaches allowing trade orders and certain modifications (entered as new orders) that offset the remaining imbalance.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Crowley with teaching from Cushing to include the computer-readable instructions further causing the electronic crossing platform to eliminate non-pairable orders during a second time period by: accepting, by the order management module over the communication network, further data comprising any of final trade orders, final modifications, and final cancelations that collectively fully offset the remaining imbalance, and rejecting, by the order management module, any of the final trade orders, final modifications, and final cancelations that do not contribute to the full offset of the remaining balance, such that only pairable trader orders remain in the electronic portfolio of data; and the computer-readable instructions further causing the electronic crossing platform to process only the pairable trade orders of the electronic portfolio of data.  The modification would have been obvious, because it is merely applying a known technique (i.e. accepting only new order that will offset trade imbalance) to a known system (i.e. electronic trading platform) ready to provide predictable result (i.e. reduce order imbalance).
 	As per claim 2, 10, and 18, Crowley teaches one or more external market participant computers in communication with the electronic crossing platform, said special-purpose processing component executing computer-readable instructions that further cause the electronic crossing platform to: determine, by the order imbalance module, an extent of the order imbalance (see abstract and paragraph 0016-0017, “compare and pair at least one of the one or more buyer orders with at least one of the one or more sell orders…then determine an imbalance in the buy and sell order pairs”).
	Examiner notes however, Crowley does not teach communicate, by the order management module over the communication network, at least one of an existence of the order imbalance and the extent of the order imbalance to the one or more external market participant computers; and receive, by the order management module over the communication network, at least one of the data defining the one or more trade orders and the further data defining the one or more final trade orders from among the one or more external market participant computers.
	Cushing teaches communicate, by the order management module over the communication network, at least one of an existence of the order imbalance and the extent of the order imbalance to the one or more external market participant computers; and receive, by the order management module over the communication network, at least one of the data defining the one or more trade orders and the further data defining the one or more final trade orders from among the one or more external market participant computers (see column 4 line 45 through column 5 line 31; also see column 7 line 27-45, “As each new order is received, the indicated price and net order imbalance is recalculated and disseminated to qualified participants”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Crowley with teaching from Cushing to include communicate, by the order management module over the communication network, at least one of an existence of the order imbalance and the extent of the order imbalance to the one or more external market participant computers; and receive, by the order management module over the communication network, at least one of the data defining the one or more trade orders and the further data defining the one or more final trade orders from among the one or more external market participant computers.  The modification would have been obvious, because it is merely applying a known technique (i.e. communicating order imbalance to participants) to a known system (i.e. electronic trading platform) ready to provide predictable result (i.e. motivate participants to submit orders that can reduce the order imbalance).
	As per claim 4, 12, and 20, Crowley teaches wherein the electronic crossing platform comprises a price determination module and the one or more external market participant computers comprise at least one fund agent computing device, said special-purpose processing component executing computer-readable instructions that further cause the electronic crossing platform to:
receive, by the order management module, a benchmark value from the at least one fund agent computing device over the communication network (see paragraph 0016-0017, 0025, and 0030, “comparing data defining the one or more offsetting buy or sell orders, and then determining a final auction price based on the comparison”…"The exemplary system may then determine an adjustment amount");
determine, by the price determination module, an adjustment value (see paragraph 0016-0017, 0025, and 0030, “comparing data defining the one or more offsetting buy or sell orders, and then determining a final auction price based on the comparison”…"The exemplary system may then determine an adjustment amount"); 
convert, by the price determination module, the benchmark value to the single price by applying the adjustment value to the benchmark value (see paragraph 0016 and 0025, “the exemplary system may apply the adjustment amount to a fixings price to determine a final settlement price”); and 
execute, by the order execution module, paired buy and sell orders from among the data defining the pariable trade orders remaining in the electronic portfolio of data at the final value, such that the electronic portfolio of data tracks the benchmark value (see abstract, paragraph 0004, 0008, 0016, and 0030).
 	As per claim 5, 13, and 21, Crowley teaches wherein the adjustment value is determined to: decrease the benchmark value when the data defining the one or more final trade orders comprises at least one buy order and the order imbalance is a sell imbalance, and increase the benchmark value when the data defining the one or more final trade orders comprise at least one sell order and the order imbalance is a buy imbalance (see paragraph 0004, 0016-0017, 0025, and 0030, “comparing data defining the one or more offsetting buy or sell orders, and then determining a final auction price based on the comparison”…"The exemplary system may then determine an adjustment amount"; this feature is implied by the prior art since this is the only way to offset imbalance).
 	As per claim 7, 15, and 23, Crowley teaches wherein the at least one fund agent computing device is configured to generate at least one of the one or more final trade orders responsive to trading in a secondary market, by executing at least one of creation activity or redemption activity to completely offset the remaining order imbalance (see paragraph 0016).

Claim 3, 6, 8, 11, 14, 16, 19, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley et al. (Pub. No.: US 2015/0262299), in view of Cushing (Patent No.: US 7,430,533), and further in view of Feldman et al. (Pub. No.: US 2006/0218075).
	As per claim 3, 11, and 19, Crowley does not explicitly teach wherein the data defining one or more trade orders corresponds to at least one of an actively managed exchange-traded fund (ETF), an index-based ETF, a passively managed ETF or a security associated with the benchmark value.  Examiner points out however, ETF is a well-known and popular financial trading product in trading exchanges.  Trading or ordering ETF was well-known prior to the present invention.
Feldman teaches the data defining one or more trade orders corresponds to at least one of an actively managed exchange-traded fund (ETF), an index-based ETF, a passively managed ETF or a security associated with the benchmark value (see abstract and paragraph 0016 and 0018).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Crowley with teaching from Feldman to include the data defining one or more trade orders corresponds to at least one of an actively managed exchange-traded fund (ETF), an index-based ETF, a passively managed ETF or a security associated with the benchmark value.  The modification would have been obvious, because it is merely applying a known technique (i.e. trading ETF in exchange) to a known system (i.e. electronic trading platform) ready to provide predictable result (i.e. allowing the prior system to trade a popular financial product in exchange).
 	As per claim 6, 14, and 22, Crowley does not teach wherein the benchmark value includes a net asset value (NAV).  Examiner points out however, NAV is a well-known and important benchmark that measures ETF’s “per-share-value”.
Feldman teaches wherein the benchmark value includes a net asset value (NAV) (see paragraph 0009-0012 for example).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Crowley with teaching from Feldman to include the benchmark value includes a net asset value (NAV).  The modification would have been obvious, because it is merely applying a known technique (i.e. using a well-known indicator to benchmark an ETF’s performance) to a known system (i.e. electronic trading platform) ready to provide predictable result (i.e. measuring the performance of the fund or portfolio).
	As per claim 8, 16, and 24, Crowley does not teach wherein the at least one of the creation activity and the redemption activity includes creation unit size activity or non-creation unit size activity.
	Feldman teaches wherein the at least one of the creation activity and the redemption activity includes creation unit size activity or non-creation unit size activity (see paragraph 0016, 0018, and 0022-0028).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Crowley with teaching from Feldman to include wherein the at least one of the creation activity and the redemption activity includes creation unit size activity or non-creation unit size activity.  This claimed feature merely recites inherent feature of trading ETF.


Response to Remarks
Rejection under 35 U.S.C. 103
Examiner has responded to Applicant’s amended claims and remarks filed on 03/05/2021 in the Advisory Action filed on 03/22/2021.  However, Applicant did not make any amendment or argument to address Examiner’s Advisory Action in the latest RCE. 
In the response filed on 03/05/2021, Applicant amended all independent claims, mainly to change specify there are two time periods, and the claimed invention accept may accept any of trader orders, modifications, and cancellations during both the first and second period.  Cushing teaches a two stage trading (where the two stages are analogous to the two periods in the present amended claims).  In the first stage, participant may cancel or modify any order they have previously place during that particular cycle, and that is the same as the amended claims.  Applicant argued however, the second stage of Cushing does not allow cancel or modify orders, like the amended claims can.  According to para 0035 of Applicant’s specification, “during a second time period, NOC cross platform 102 may only accept cancellation and/or modification orders from exchange members 104 which reduce the imbalance, without flipping the imbalance from buy to sell (or sell to buy)”.  Para 0044, as pointed out by the Applicant, discloses that at a second time period, “order management module 116 enters offsetting trade orders (i.e. buy or sell NOC orders, cancellation orders or modification orders) that offset the imbalance remaining (step 212 initially or step 222 subsequently), while rejecting other received trade orders from exchange members 104”.  In other words, not all modification/cancellation will be accepted in the second time period, only those that can offset remaining imbalance will be entered. Cushing teaches “qualified participants who have submitted to an order will not be allowed to cancel, reduce the quantity of, or make the prices less aggressive than previously placed orders within a specified time window (the ‘order entry cut-off window’)” in second stage, in order to limit gaming incentive (see col 7 and col 8).  Here, the decision to restrict cancellation/modification in second stage is a business decision to discourage certain user behavior.  It is not a system deficiency that causes the prior art being unable to enter cancellation/modification. The present amended limitation is merely an obvious variant of Cushing, where “gaming incentive” is not considered. Moreover, Cushing also teaches in the same paragraph, “Modified orders seeking to increase quantity or make the price more aggressive are treated like a new order having the attributes of the order as modified” and “Now orders will not be accepted automatically during this stage as they were in the first stage.  Such second stage orders will be accepted only to the extent that they offset a published net order imbalance”.  In other words, Cushing does allow certain order modification to be entered, as long as they are working towards the goal of offsetting the net order imbalance and are not attempting the game the system.  Even though Cushing does not explicitly teach accepting order modification in second stage, it provides a work-around by treating eligible order modification as a new order having the attributes of the order as modified).  Using the same work-around, one skilled in the art would know that even cancellation order is possible.  Furthermore, the amended claim limitation, “accepting, by the order management module, over the communicating network, further data comprising any of final trade orders, final modifications, and final cancellations that collectively fully offset the remaining imbalance” still reads on Cushing, because the amended claim language allows the trader order to be any of trade orders, modifications, and cancellations.  Cushing teaches allowing trade orders and certain modifications (entered as new orders) that offset the remaining imbalance.  For these reasons, Examiner would maintain the ground of rejection under 35 U.S.C. 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUN-2021